Citation Nr: 0024896	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-11 278	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.  

2.  Entitlement to an effective date earlier than April 11, 
1996, for a grant of service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1976.  

The instant appeal arose from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana.  In November 1996 the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
with an effective date of April 11, 1996 and a 30 percent 
evaluation.  The veteran filed a timely Notice of 
Disagreement (NOD) and Substantive Appeal with regard to the 
effective date of the grant of service connection.  In 
February 1998 he made an increased rating claim for PTSD.  
The RO increased the PTSD evaluation to 50 percent in a 
February 1999 rating decision.  The veteran filed a timely 
NOD and Substantive Appeal.  In a December 1999 Supplemental 
Statement of the Case (SSOC) the RO increased the evaluation 
to 70 percent.  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to an increased evaluation for PTSD 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO received the veteran's initial claim for service 
connection for a nervous condition, diagnosed as transient 
situational disturbance, adjustment reaction of late 
adolescence and passive-aggressive personality, on January 6, 
1976.  The claim was denied by the RO in April 1976 and he 
received notification of that decision in May 1976.  In 
October 1976 the RO reconsidered entitlement to service 
connection for a nervous condition and denied service 
connection.  The nervous condition was considered a 
constitutional or developmental abnormality and not a 
disability under the law.  Thereafter, the 1976 rating 
decisions became final, as the veteran did not initiate an 
appeal within one year following notification thereof.

2.  The veteran attempted to reopen his claim of service 
connection for a nervous condition.  His claim was signed on 
April 3, 1982 and received by the RO on May 3, 1982.  The RO 
denied service connection for a nervous condition in a notice 
dated June 1982.  Thereafter, the June 1982 rating decision 
became final as the veteran did not initiate an appeal within 
one year following notification thereof.

3.  The veteran submitted a claim for entitlement to service 
connection for PTSD, signed April 10, 1996, and received by 
the RO on April 11, 1996.  In November 1996, the RO granted 
service connection for PTSD effective April 11, 1996.  

4.  As the November 1996 grant of service connection for PTSD 
was based on the reopening of a previously denied and final 
claim, the appropriate effective date for such an award is 
date of receipt of claim, or April 11, 1996.  That date is 
later than the date on which entitlement arose because the 
veteran was discharged from service in 1976 and PTSD is 
presumed to have been incurred therein.


CONCLUSION OF LAW

An effective date earlier than April 11, 1996, is not 
warranted for a grant of service connection for PTSD.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has been suffering from a 
nervous condition since the time of his discharge from 
military service in 1976, and therefore, the effective date 
for the award of service-connected benefits for PTSD should 
be made retroactive to that time.

Initially, the Board finds that the veteran has submitted 
evidence, which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records, which have not already associated with the claims 
folder.  Thus, the Board finds that VA's duty to assist the 
veteran has been satisfied.  

a.  Background

In January 1976 (within one year following his separation 
from active service), the veteran submitted a claim for 
service connection for a nervous condition.  The RO received 
the veteran's initial claim for service connection for a 
nervous condition, diagnosed as transient situational 
disturbance, adjustment reaction of late adolescence and 
passive-aggressive personality, on January 6, 1976.  The 
claim was denied by the RO in April 1976 and the veteran was 
notified of that decision in May 1976.  In October 1976 the 
RO reconsidered entitlement to service connection for a 
nervous condition and denied service connection.  The nervous 
condition was considered a constitutional or developmental 
abnormality and not a disability under the law.  Thereafter, 
the 1976 rating decisions became final, as the veteran did 
not initiate an appeal within one year following notification 
thereof.

The veteran attempted to reopen his claim of service 
connection for a nervous condition.  The claim was signed on 
April 3, 1982 and received by the RO on May 3, 1982.  The RO 
denied service connection for a nervous condition in a notice 
dated June 1982.  Thereafter, the June 1982 rating decision 
became final as the veteran did not initiate an appeal within 
one year following notification thereof.  

The veteran submitted a claim for entitlement to service 
connection for PTSD, signed on April 10, 1996, and received 
by the RO on April 11, 1996.  In November 1996, the RO 
granted service connection for PTSD effective April 11, 1996 
(the date the veteran's claim for PTSD was received).  The 
veteran has indicated that he disagrees with the assigned 
effective date.

b.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  

A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  
See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  Under 38 
U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400(r) (1999) 
the effective date of a reopened claim for service connection 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  By statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim, 
which was previously denied.  Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); see also Flash v. Brown, 8 Vet. App. 332, 
340 (1995).

The veteran contends that the award of service connection for 
PTSD should be made effective retroactively to 1976, as he 
has suffered from a nervous condition since that time.  
However, the record indicates that service connection was 
denied for a nervous condition in April 1976, October 1976 
and June 1982.  As the veteran did not initiate appeals of 
those decisions within one year following notification 
thereof, those decisions became final in accordance with 38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999), 38 C.F.R. § 20.1103 
(1999).  As the previous denials are final, the rating 
decisions of April 1976, October 1976 and June 1982 are not 
subject to revision.  Furthermore, although the veteran may 
have suffered from a nervous condition since the time of 
service, the effective date for service connection based on a 
reopened claim cannot be the date of receipt of an original 
claim, which was previously and finally denied.

Following the June 1982 denial of service connection for a 
nervous condition, the veteran took no further action with 
regard to a claim of this nature until April 10, 1996, on 
which date he made a claim of service connection for PTSD.  
The claim was subsequently reopened and the RO granted 
service connection for PTSD, as it was presumed to have been 
incurred during the veteran's period of service.  See 38 
C.F.R. §§ 3.307, 3.309 (1999).

Therefore, the grant of service connection for PTSD was based 
on reopened claim, and according to the regulations noted 
above, the appropriate effective date for such a claim is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  In this case, as the RO determined that 
PTSD is presumed to have been incurred during the time of 
service, the later date would be the date of claim, which was 
received on April 11, 1996, or well after the veteran's 
January 1976 discharge from active military service.

Accordingly, the appropriate effective date for the grant of 
service connection for PTSD is April 11, 1996.  As the law 
does not allow for assignment of an earlier effective date, 
the veteran's claim is denied.


ORDER

An effective date earlier than April 11, 1996, is denied for 
a grant of service connection for PTSD.


REMAND 

The veteran contends that his service- connected PTSD is more 
severe than the current disability evaluation suggests; 
therefore, he believes an increased rating is warranted.

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

The VA examined the veteran in December 1998.  The diagnoses 
were chronic severe PTSD and chronic schizoaffective 
disorder, depressive type.  The examiner noted that the 
veteran suffered from severe depression and PTSD.  He also 
experienced chronic symptoms of psychosis.  VA 
hospitalization records, dated November 1999 to December 
1999, provided the diagnoses of major depression with some 
psychotic features, PTSD, alcohol dependence in remission and 
a personality disorder not otherwise specified. 

VA outpatient treatment records, dated January 2000 to April 
2000, reveal that the diagnostic impressions were a history 
of PTSD without evidence of an acute mood or thought 
disorder, depression with psychotic features in fair 
remission a probable personality disorder.  In March 2000 the 
diagnostic impression was chronic paranoid schizophrenia, 
rule-out PTSD.  In summary, the veteran's difficulties 
included profound paranoid delusions, most of which revolve 
around suspiciousness of co-workers.  The veteran also voiced 
considerable homicidal rage and ideation.  He did not exhibit 
the full range of PTSD symptoms, however this finding was 
most likely better accounted for by the severity of his 
current psychosis.  As such, results of the assessment were 
inclusive.  It was recommended that the veteran's psychosis 
be resolved by continuing with treatment.  

VA outpatient treatment records showed that in April 2000, 
PTSD was not admitting the veteran to their program because 
he was too psychotic and agitated to participate in their 
groups.

Therefore, because the record contains varying diagnoses of 
the veteran's psychiatric disorder (including PTSD, chronic 
schizoaffective disorder, depressive type, major depression 
with some psychotic features, alcohol dependence in remission 
and a personality disorder not otherwise specified), VA's 
duty to assist requires that this issue be remanded so that 
the veteran may be schedule for a VA psychiatric examination.  

This issue is REMANDED to the RO for the following action:

1.  The RO should arrange for the veteran 
to be examined by a board of three 
psychiatrists, who have never examined or 
treated the veteran, to determine his 
current mental disorders.  All indicated 
tests and studies, including 
psychological testing, should be 
performed.  The claim's folder should be 
made available to and be reviewed by the 
examining physicians prior to the 
examination so that the veteran's 
psychiatric history may be reviewed.  

2.  The examiners should identify all of 
the veteran's associated symptomatology 
in order to determine the impairment 
caused by his mental disorders, including 
PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiners should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiners should offer an opinion as to 
which disorder is predominant.  During 
the course of the examination, the 
examiners should identify all of the 
symptoms or manifestation of each 
disorder.  

3.  Following evaluation, the examiners 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiners must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score), with an 
explanation of the numeric code assigned, 
is to be included. 

4.  If the historical diagnosis of PTSD 
is changed following evaluation, the 
examiners should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed by the examiners must 
be accomplished by a complete rationale.

5.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

6.  The RO should then readjudicate the 
veteran's claim.  If the claim remains 
denied then the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

